Citation Nr: 1420225	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, currently rated as 20 percent disabling. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 Rating Decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified at a hearing at the RO in February 2012 before the undersigned.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claims for an increased rating for the service-connected left knee disability and service connection for a right knee disability, to include as secondary to the left knee disability.  

First, the Board finds that the examination provided in September 2009 is inadequate in part.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Court has held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 32. The 2009 VA examiner indicated that he could not express "without resort to mere speculation" any additional limitation by "pain, fatigue, weakness, or lack of endurance due to repetitive use during or not during a flare up."  As the examiner did not provide an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  The Veteran also underwent another VA examination in October 2013.  The Veteran complained of flare-ups described as an increase in pain after standing/walking for long periods of time.  The examiner did not thereafter provide an opinion on the extent to which such flare-ups cause additional functional impairment in terms of degrees or otherwise provide an explanation for why this information could not feasibly be provided.  Thus, the examination report is inadequate in this regard.  Accordingly, the examination report should be returned to the examiner to address the aforementioned deficiencies.  Updated VA treatment records should be obtained as well.  

Additionally, the Board observes that remand is required before the Board can adjudicate the Veteran's claim for service connection for a right knee disability, to include as secondary to the service-connected left knee disability.  The Veteran contends that his right knee disability is related to his service-connected left knee disability, because he puts more weight on the right knee to alleviate stress on his left knee.  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013);  Allen v. Brown, 7 Vet. App. 439 (1995).

Although an actual diagnosis of a right knee disability requires objective testing to diagnose, lay evidence can be competent and sufficient in reporting the onset and symptoms of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 Fed. Cir. 2007).

In this case, there has been no VA examination provided for the Veteran's claimed right knee disability.  Given that the Veteran is competent to report the symptoms he is experiencing in his right knee, the Veteran should now be afforded a VA examination with a medical opinion concerning whether the Veteran has a current right knee disability that is due to or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his bilateral knee disability since August 2009.  

2.  Return the examination report and claims file to the examiner who conducted the October 2013 VA knee examination (or another appropriate examiner if unavailable) for an addendum opinion.  In regard to the (i) Veteran's report on VA examination in September 2009 that "if he walks greater than 1 mile, stands greater than an hour, or is on the ladder more than 5 minutes or stairs, which he says he has to stop and rest at least at 5, but he has to up them 1 leg at a time, using his right, he will get an intense, sharp pain, which he rates as 10/10, lasting at least for an hour and he says this happens about 8 to 10 times a month" and the (ii) Veteran's report on VA examination in October 2013 that he experiences flare-ups described as an increase in pain after standing/walking for long periods of time, please address the following:

a.  Provide an opinion on the extent to which such flare-ups cause additional functional impairment in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

b.  Provide an opinion on whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right knee disability was caused by his service-connected left knee disability.  The Veteran contends that he puts more weight on the right knee to alleviate stress on his left knee.

c.  Provide an opinion on whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right knee disability is aggravated by his service-connected left knee disability.  The Veteran contends that he puts more weight on the right knee to alleviate stress on his left knee.  If aggravation by the Veteran's service-connected left knee disability is found, then the examiner should quantify the degree of such aggravation, if possible.

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


